PER CURIAM.
We review In re J.H., 580 So.2d 162 (Fla.4th DCA 1991), in which the court below certified a question of great public importance. We have jurisdiction. Art. V, § 3(b)(4), Fla.Const.
We deem it unnecessary to answer the question as phrased, but we approve the decision below for the reasons set forth in the majority opinion.
Rule ll-1.2(a) of the Rules Regulating The Florida Bar is hereby amended to read as follows:
*454(a) An eligible law student may appear in any court or before any administrative tribunal in this state on behalf of any indigent person if the person on whose behalf he is appearing has indicated in writing his consent to that appearance and the supervising lawyer has also indicated in writing approval of that appearance. In such cases the supervising-attorney shall be personally present when required by the trial judge who shall determine the extent of the eligible-law-student’s participation in the proceeding, In those cases in which the indigent person has a right to appointed counsel, the supervising attorney shall be personally present at all critical stages of the proceeding. In all cases, the supervising attorney shall be personally present when required by the trial judge who shall determine the extent of the eligible law student’s participation in the proceeding.
This amendment shall become effective immediately.
It is so ordered.
SHAW, C.J., and OVERTON, McDonald, barkett, grimes, KOGAN and HARDING, JJ., concur.